DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/25/2020 is being considered by the examiner.

Claim Objections
Claims 1 and 10, along with their dependent claims 2-9 and 11-13 are objected to because of the following informalities:
In Claims 1, and 10, Line 12, and 3, respectively, the term “the plurality of display devices,” should be changed to, “the plurality of display units,” in order to overcome For antecedent /indefinite issue, to avoid rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and consistency in terminology. 
Claims 2-9 and 11-13 depend directly or indirectly from objected independent claim 1, therefore claims 2-9 and 11-13 are also objected. Appropriate correction is required.


Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0004], “the plurality of display devices”, should be changed to " the plurality of display units” Applicant is advised based on the understanding that the paragraphs before and after paragraph [0004] in applicant`s specification filed 06/25/2020 relates to the display devices as the display units, since applicant have only stated the term “the display devices” in paragraph [0004]. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 1, and 11, recites limitations that invoke 35 U.S.C. 112(f):
Claim 1; recites the limitation, “a first image capturing unit configured to….” [Line 5-6].
Claim 1; recites the limitation, “a second image capturing unit configured to
Claim 1; recites the limitation, “the signal processing unit generates…,” [Line 9].
Claim 11; recites the limitation, “an input unit configured to…,” [Line 2].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After a careful analysis, as disclosed above, and a careful review of the specification the following limitations in claims 1, and 11:
(i) “a first and a second image capturing unit” (Fig. 3A-B, #10 and #20 respectively. Paragraph [0027-0028 and 0030]- a first and a second image capturing unit described with reference to Figs. 3A and 3B. In the present exemplary embodiment, assume that each of the image capturing unit 10 and the image capturing unit 20 is a CMOS image sensor 300. Fig. 3A is a block diagram illustrating the image sensor 300. The image sensor 300 includes a unit cell region 310 and the other region 320. The unit cell region 310 is a region in which a plurality of unit cells 301 is arranged in a matrix shape. The other region 320 is the region other than the unit cell region 310. In the other region 320, a read-out circuit 330, a vertical scanning circuit 340, a horizontal scanning circuit 360, and a timing control circuit 370 are arranged. Each of the plurality of unit cells 301 is provided with any one of color filters, i.e., red (R), green (G), and blue (B) filters, arranged, for example, in a Bayer array. The number of unit cells 301 corresponding to a single color filter is not limited to one. The color filter array is not limited to the Bayer array. In the unit cell region 310, column signal lines 302 and row signal lines 303 are arranged. At least one of the column signal lines 302 is provided corresponding to each column of the plurality of unit cells 301 arranged in an array. The column signal line 302 is provided to read out signals obtained from the unit cells 301. Each column signal line 302 is electrically connected to the read- out circuit 330 disposed in the other region 320. Each row signal line 303 is electrically connected to the vertical scanning circuit 340. A control signal output from the vertical scanning circuit 340 enables elements of each unit cell 301 to operate and read out the signal obtained from the unit cell 301. While Fig. 3A illustrates only one row signal line 303, the configuration of each row signal line 303 will be described in detail with reference to Fig. 3B (wherein the first and second image capturing unit have a structure associated with it, a sensor 
(ii) “a signal processing unit” (Fig. 2, #30. Paragraph [0024]- a signal processing unit is describe as a microcontroller including a signal processing circuit 35 and a signal holding circuit 36. The signal holding circuit 36 is, for example, a nonvolatile memory or a volatile memory. (wherein the signal processing unit have a structure associated with it, a microcontroller.). 
(iii) “a input unit” (Fig. 2, #70. Paragraph [0026]- a input unit is describe as a unit that include, for example, a power supply button, various operation keys, buttons, and dials used for display brightness adjustment and zoom adjustment. The input unit 70 is not limited to physical components such as operation keys. (wherein the input unit have sufficient structure associated with it.).).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter

	Claim 1, an independent claim along with its dependent claims 2-13, would be allowable if rewritten or amended to overcome the claims and specification objections, set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  

With regards to independent claim 1, the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
wherein the plurality of image capturing units includes a first image capturing unit configured to acquire an image signal in a first light quantity range, and a second image capturing unit configured to acquire an image signal in a second light quantity range that includes a light quantity higher than that in the first light quantity range (wherein the first and second image capturing units comprise of a CMOS image sensor 300. Wherein the image sensor 300 includes a unit cell region 310 and the other region 320. The unit cell region 310 is a region in which a plurality of unit cells 301 is arranged in a matrix shape. The other region 320 is the region other than the unit cell region 310. In the other region 320, a read-out circuit 330, a vertical scanning circuit 340, a horizontal scanning circuit 360, and a timing control circuit 370 are arranged, the structure as described in applicant`s disclosure dated 06/25/2020 as in Fig. 3A-B and Paragraph [0027-0028 and 0030], based on the functional language since the term “first image capturing unit configured to …… second image capturing unit configured to” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.)  as claimed in claim 1. 




Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	KUBOTA et al. (US 2015/0334373 A1)- An imaging apparatus includes primary imaging section, secondary imaging section, and image signal processor.  The image signal processor is configured to, based on the primary image signal, cut out at least a part from the secondary image signal and generate a cutout image signal; determine whether or not either one of the primary image signal and the secondary image signal has a specific pattern; calculate parallax information based on the primary image signal and the cutout image signal, and correct the parallax information when the either one image signal is determined to have the specific pattern.  ;....  Please see Fig. 1. Abstract.
(b)	NISHIMURA et al. (US 20190289201 A1)- It is an object to improve usability at the time of photographing or reproducing in an imaging apparatus including a plurality of imaging units.  In order to achieve the above object, an imaging apparatus including a plurality of imaging units includes a setting unit that sets a plurality of photographing modes which are settable in advance, a unit that controls a plurality of imaging units in accordance with a set photographing mode, and a manipulation unit.... Fig. 1-2. Abstract.
(c)	MORIOKA et al. (US 20130107015 A1)- An image capture device includes: first and second shooting sections, each of which is configured to shoot an image of a subject; a disparity calculating section configured to generate a depth map based on first and second images that have been shot by the first and second shooting sections, respectively; and an image generating section configured to generate, based on the depth map and the first image, a third image that has as high a resolution as the first image and that forms part of a 3D image...... Fig. 2. Abstract.
(d)	Lee et al. (US 20070057866 A1)- In accordance with one aspect of the invention, a mobile communication terminal comprises a first display and a second display and a user interface for allowing a user to select one or more images to be displayed on either of the first and second displays, wherein images displayed on both the first and the second display are viewable from a first viewing angle....... Fig. 2-3. Abstract.

(e)	Kashibuchi (US 20180232945 A1)- An image processing apparatus includes a correction unit configured to execute shading correction on a first captured image and a second captured image respectively captured by a first image capturing unit and a second image capturing unit having different optical axes, respectively corresponding to a left eye and a right eye of a user, to generate a first display image and a second display image respectively....... Fig. 1-3. Abstract.
(f)	Shimoda (US 20160048230 A1)- An image clipping unit clips a region on an input image where a virtual image subjected to touch operation by a user is displayed to obtain a clipped image, and a distance calculating unit performs stereo-matching on left and right clipped images to obtain a distance to each of objects on the clipped image...... Fig. 1-4. Abstract.

(g)	KWAK et al. (US 20140098188 A1)- A multi display device and a method of photographing thereof.  The multi display device includes a first body having a first display unit, a second body having a second display unit, a hinge unit disposed to connect the first and second bodies to each other, a first imaging unit provided in the first body, a second imaging unit provided in the second body, and a controller which, if photographing is performed by the first or second imaging unit when the first or second body pivots based on the hinge unit, combines a plurality of photographed images to generate a panorama image content....... Fig. 1-4. Abstract.
(h)	Iwata (US 20190034733 A1)- While an instruction screen indicating a procedure for handling a target article is displayed on a display unit 14, a controller 26 of an image display device 10 determines whether or not an operation that a user actually performed on a target article follows the procedure instructed in the instruction screen based on a first captured image acquired from a first camera 16 and a second captured image acquired from a second camera 18.  The controller 26 is configured to record a result thereof in a procedure list, and store the procedure list in a memory........ Fig. 1-4. Abstract.

This application is in condition for allowance except for the following formal matters: 
Objections to claims 1, and 10 and specification along with its dependent claims 2-9 and 11-13.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). 
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628